Case 9:21-cr-80026-AMC Document 100 Entered on FLSD Docket 08/04/2021 Page 1 of 10
Case 9:21-cr-80026-AMC Document 100 Entered on FLSD Docket 08/04/2021 Page 2 of 10
Case 9:21-cr-80026-AMC Document 100 Entered on FLSD Docket 08/04/2021 Page 3 of 10
Case 9:21-cr-80026-AMC Document 100 Entered on FLSD Docket 08/04/2021 Page 4 of 10
Case 9:21-cr-80026-AMC Document 100 Entered on FLSD Docket 08/04/2021 Page 5 of 10
Case 9:21-cr-80026-AMC Document 100 Entered on FLSD Docket 08/04/2021 Page 6 of 10
Case 9:21-cr-80026-AMC Document 100 Entered on FLSD Docket 08/04/2021 Page 7 of 10




        7/22/21
Case 9:21-cr-80026-AMC Document 100 Entered on FLSD Docket 08/04/2021 Page 8 of 10
Case 9:21-cr-80026-AMC Document 100 Entered on FLSD Docket 08/04/2021 Page 9 of 10
Case 9:21-cr-80026-AMC Document 100 Entered on FLSD Docket 08/04/2021 Page 10 of 10




          7/22/21
